Porter, J.
delivered the opinion of the court. This case is the same in regard to all the facts under which the petitioner and defendant set up a title to the premises with that of the same plaintiff vs. Winter, lately decided in this court, except that in this instance there *163is no claim on the part of the defendant to be paid for improvements.
McCaleb for the plaintiff.
The judge below thought the sheriff’s deed, without a judgment, did not pass the right of the defendant in execution to the purchaser, and in that opinion we concur. But he thought that, as the purchase money had been applied to the benefit of the estate of the plaintiff’s testator, she ought not to recover the lot, without returning the price paid for it. In the view taken by the judge below, we also concur; and it is, therefore, ordered, adjudged and decreed, that his judgment be affirmed, with costs.